DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 11/10/20. Claims 1-25 and 28 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and areis rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 10, it is not clear to the Examiner if the “buffering memory” is different from the “buffer memory” recited in claim 1.
As per claim 19, “the received data” appears to be the data from the tester; however, the specification discloses that the received data is the data output from the DUT (e.g. [0143] & fig. 8).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more caches”, mentioned in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 11, 13-18, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 2014/0236525 A1) and further in view of Jeddeloh (US2005/0060600 A1).

Claim 1: Chan et al teach an automated test equipment (e.g. item 204, fig. 2) for testing one or more devices under test (e.g. items 220), the automated test equipment comprising: a plurality 
Chan et al teach storing the data in a memory as opposed to a buffer memory. However, Jeddeloh, in an analogous art, discloses using a memory buffer (e.g. item 282a, fig 2) to store test data for testing devices (e.g. [0029]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any type of temporary storage, such as buffer, to store test data in the teaching of Chan et al in order to reduce testing time.

Claim 2: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein the respective buffer memory is accessible by the respective HSIO interface as local memory (e.g. [0077] – Chan et al). 

Claim 3: Chan et al and Jeddeloh teach the the automated test equipment according to claim 1, further comprising a data store comprising a shared memory pool (e.g. item 240A or item 420), 

Claim 4. Chan et al teach the automated test equipment according to claim 3, wherein the data store is configured to stream shared data to one or more of the plurality of port processing units and to a memory hub (e.g. [0055], [0078] – Chan et al & [0021] - Jeddeloh).

Claim 5: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the data store is configured to store per-device result data into a plurality of memory areas of the plurality of post processing units (e.g. [0055], [0078] – each DUT has its own item 210, shown in fig. 2 & fig. 4, Chan et al ). 

Claim 6: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the one or more of the plurality of port processing units, are further configured to forward shared data from the shared memory pool to at least one other port processing unit of the plurality of post processing units (e.g. [0020] –[0023] Jeddeloh).

Claim 7: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the one or more of the plurality of port processing units are configured to receive shared data from at least one other port processing unit (e.g. [0020] –[0023] Jeddeloh).
Claim 8: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, 
Claim 9: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the one or more of the plurality of port processing units are configured to receive shared data from a memory hub (e.g. [0020] –[0023] Jeddeloh).

Claim 10: Chan et al and Jeddeloh teach the automated test equipment according claim 3, wherein each of the plurality of port processing units comprises a buffering memory and one or more caches operable to allow for a time-shift between a reception of the shared data and a usage of the shared data for testing the one or more devices under test that are connected (e.g. [0029]- Jeddeloh). 

Claim 11:  Chan et al and Jeddeloh teach the automated test equipment according claim 3, wherein at least one of the plurality of port processing units is further configured to transfer test information based on the shared data to a device under test via an interface, and to characterize the device under test based on a timing of the transfer of the test information to the device under test (e.g. [0006]-[0008], Jeddeloh). 


Chan et al disclose the automated test equipment according to any one of claim 3, wherein the plurality of port processing units are further configured to obtain per-device result data and further configured to forward the per-device result data to the data store (e.g. [0078], [0104]).

Claim 14: Chan et al and Jeddeloh teach the automated test equipment according to claim 13, wherein the plurality of port processing units are further configured to obtain the per-device result data using expected data which is based on the shared data, wherein the expected data indicates data that a properly functioning device under test is expected to return (e.g. [0076], [0078], [0104]- Chan et al).

Claim 15: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, comprising a memory hub configured to couple the plurality of port processing units with the data store in a star architecture (e.g. [0020] –[0023] Jeddeloh).

Claim 16: Chan et al and Jeddeloh teach the automated test equipment according to claim 15, wherein the memory hub comprises a buffering memory and one or more caches to allow for a non-simultaneous forwarding of the shared data to different port processing units of the plurality of post processing units (e.g. [0029] Jeddeloh).
Claim 17: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the data store further comprises separate interfaces for the shared data which are 

Claim 18: Chan et al and Jeddeloh teach the automated test equipment according to claim 3, wherein the data store comprises a memory interface (e.g. item 444, fig. 4- Chan et al) configured to access per-device result data transparently to a provision of shared data to the plurality of port processing units (e.g. [0079]- Chan et al).

Claim 25: Chan et al teach a method for automated testing of one or more devices under test, comprising: receiving data at a port processing unit of a plurality of port processing units (e.g. [0077]); storing received data in a respective memory of a port processing unit (e.g. [0078]); and providing stored data to the one or more devices under test via a respective high-speed-input-output (HSIO) interface operable to connect to the one or more devices under test (e.g. [0081]; the interface is a high speed interface [0062]-[0063]), wherein the respective HSIO is operable to access the respective memory as local memory (e.g. [0077]). Chan et al teach storing the data in a memory as opposed to a buffer memory. However, Jeddeloh, in an analogous art, discloses using a memory buffer (e.g. item 282a, fig 2) to store test data for testing devices (e.g. [0029]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any type of temporary storage, such as buffer, to store test data in the teaching of Chan et al in order to reduce testing time.

.

Claims 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al and Jeddeloh as applied to claim 1 above, and further in view of  Whetsel (US5,103,450).
Claim 19: Chan et al and Jeddeloh teach the automated test equipment according to claim 1, wherein each of the plurality of port processing units further comprises a streaming error detection block (e.g. item 440, fig. 4) configured to detect a command error in the received data (e.g. output data from the DUT), and further configured to compare the received data with pre-loaded expected data (e.g. [0076]).
Not explicitly taught by Chen et al is that the expected data comprises mask data. However, such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Whetsel (e.g. col. 2, lines 22-24).  Therefore, it would have been obvious to a person of ordinary skill in the art, to mask some bits of the expected data “such that the mask bits are not involved in the matching operation.” (e.g. col. 2, lines 22-24- Whetsel).

Claim 21: Chan et al, Jeddeloh and Whetsel teach the automated test equipment according to claim 19, wherein each of the plurality of processing units is configured to store data in the memory in a compressed representation, wherein the compressed representation comprises a standard data compression format or a test specific format (e.g. col. 6, lines 45-55; col. 7, lines 1-5- Whetsel).
Chan et al teach and Whetsel teach the automated test equipment according to claim 21, wherein each of the plurality of processing units is further configured to maintain the received data corresponding to data that indicates likely failure within proximity in a received data stream (e.g. [0078] Chan et al). 

Claim 24: Chan et al teach and Whetsel teach the automated test equipment according to claim 19, wherein the streaming error detection block is further configured to store statistical information (e.g. counting and recording errors) relevant to a failure analysis (e.g. [0076], [0078] – Chan et al).

Allowable Subject Matter
Claims 12, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/10/2021